The order and judgment of the Court of Appeals, dated January 18, 1951 (302 N. Y. 161), is made the order and judgment of this court, and the order of the Supreme Court, Bronx County, entered on or about the 14th day of June, 1946, is reversed upon the facts and the law, with $20 costs and disbursements to the appellants in this court, and the assessments of the tax commission -of the city of New York for each of the years are reinstated and affirmed, with costs. Present — Glennon, J. P., Dore, Cohn, Callahan and Yan Yoorhis, JJ.